Citation Nr: 0917912	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-21 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the Veteran's daughter is entitled to recognition 
as a "helpless child" on the basis of permanent incapacity 
for self-support prior to attaining the age of eighteen 
years.

2.  Entitlement to an effective date earlier than January 28, 
2004, for grant of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active military service from September 1970 
to April 1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2005-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that in pertinent part granted entitlement to a 
TDIU, effective from January 28, 2004.  This appeal also 
arises from an October 2006-issued rating decision that 
denied entitlement to increased benefits based on permanent 
incapacity for self-support of a daughter of the Veteran.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Helpless Child Benefits

The Veteran contends that his daughter, the dependent, is a 
helpless child who is permanently incapable of self-support 
due to multiple sclerosis.  The dependent was born in June 
1988 and turned 18 years of age in June 2006.  

In order to establish entitlement to recognition as the 
helpless child of the Veteran, it must be shown that the 
child was permanently incapable of self support by reason of 
mental or physical defect as of his or her eighteenth 
birthday.  38 C.F.R. § 3.356(a).  Rating determinations 
regarding helpless child status are made solely on the basis 
of whether the child is permanently incapable of self-support 
through her own efforts by reason of physical or mental 
defects.  Rating criteria applicable to disabled veterans are 
not controlling.  The question of permanent incapacity for 
self-support is one of fact for determination by the rating 
agency on competent evidence of record in the individual 
case.  Id.

A "child" for VA benefits purposes must be unmarried and 
must be either under the age of 18, have become permanently 
incapable of self-support before the age of 18, or be between 
the ages of 18 and 23 and pursuing a course of instruction at 
an approved educational institution.  38 U.S.C.A. § 
101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 
(2008). 

Facts for consideration under 38 C.F.R. § 3.356 are:

(1) The fact that the "child" is earning his or her 
own support is prima facie evidence that he or she 
is not incapable of self-support.  Incapacity for 
self-support will not be considered to exist when 
the child by his or her own efforts is provided with 
sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been 
permanently incapable of self-support prior to the 
date of attaining the age of 18 years, may be so 
held at a later date even though there may have been 
a short intervening period or periods when his or 
her condition was such that he or she was employed, 
provided the cause of incapacity is the same as that 
upon which the original determination was made and 
there were no intervening diseases or injuries that 
could be considered as major factors.  Employment 
which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by 
reason of disability, should not be considered as 
rebutting permanent incapability of self- support 
otherwise established.

(3) It should be borne in mind that employment of a 
child prior or subsequent to the delimiting age may 
or may not be a normal situation, depending on the 
educational progress of the child, the economic 
situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as 
to whether they would render the average person 
incapable of self-support, factors other than 
employment are for consideration.  In such cases 
there should be considered whether the daily 
activities of the child in the home and community 
are equivalent to the activities of employment of 
any nature within the physical or mental capacity of 
the child which would provide sufficient income for 
reasonable support.  Lack of employment of the child 
either prior to the delimiting age or thereafter 
should not be considered as a major factor in the 
determination to be made, unless it is shown that it 
was due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which 
involved no actual or substantial rendition of 
services.

The Court has held that the "focus of analysis must be on the 
claimant's condition at the time of her 18th birthday."  
Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  For purposes 
of establishing helpless child status, if the child is shown 
to be capable of self-support at eighteen, VA is required to 
proceed no further.  Id.  However, if a finding is made that 
the child was permanently incapable of self-support as of her 
eighteenth birthday, then, regardless of that finding, 
evidence of the child's continued incapacity is needed.  Id.

The duty to assist includes obtaining relevant records and 
additional medical evidence.  38 U.S.C.A. § 5103A; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In February 
2008, Dr. Bashir indicated that the dependent makes a monthly 
hospital visits for IV treatment and sees the doctor every 
three months as needed.  In March 2009, the Veteran testified 
that the dependent began drawing Social Security 
Administration (SSA) disability benefits in 2007 or 2008.  
The AOJ should attempt to obtain any relevant treatment 
reports concerning the dependent, both prior to and after her 
18th birthday, and also the child's SSA records.  The AOJ 
should then schedule the dependent for an examination to 
determine whether she is or was incapable of self-support 
prior to and after her 18th birthday. 




TDIU

In June 1999, the Veteran submitted his claim for benefits 
and alleged that he was out of work.  In July 1999, he 
submitted a formal application for compensation for service-
connected disability and indicated that he was totally 
disabled due to it.  Service connection was granted for 
multiple sclerosis and for secondary disabilities effective 
from July 1999 and a 60 percent combined rating was granted 
from then.  An 80 percent combined rating was granted 
effective from May 9, 2003, and a 90 percent combined rating 
was granted effective from January 28, 2004.  Pursuant to the 
schedular criteria set forth at 38 C.F.R. § 4.16(a), TDIU was 
granted effective from January 28, 2004. 

According to 38 C.F.R. § 4.16(a), total disability ratings 
for compensation may be assigned, where the schedular rating 
is less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that if there is 
only one such disability, such disability shall be ratable as 
60 percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more. 

The percentage standards listed above were met effective from 
May 9, 2003; however, there is an earlier portion of the 
appeal period where the percentage standards are not met.  
Where the percentage standards are not met, TDIU may 
nevertheless be assigned under 38 C.F.R. § 4.16 (b); however, 
the Board is precluded from assigning TDIU under 38 C.F.R. 
§ 4.16 (b) in the first instance.  Therefore, this matter 
must first be remanded to the Director, Compensation and 
Pension Service for appropriate action.  

The record reflects that the Veteran has received SSA 
disability benefits since 1998 and that he has not worked 
since then.  While the Veteran has submitted evidence of the 
SSA award, the SSA decisions and supporting medical records 
have not been obtained.  These records might be pertinent to 
a determination of the Veteran's ability to engage in 
substantially gainful employment and should be obtained.  See 
Martin v. Brown, 4 Vet. App. 136, 140 (1993) (BVA erred when 
it failed to provide reasons and bases for its conclusion 
that SSA records were not relevant to the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records of any medical 
treatment dated prior to and after June 
2006 for the dependent.  Obtain any 
pertinent SSA decision and records for 
the dependent.  All attempts to secure 
these records and response received must 
be documented.  If no record is 
available, that fact should be 
documented.

2.  After associating any additional 
records and/or negative responses with 
the claims folders, schedule the 
dependent for a VA medical examination 
with an appropriate specialist to 
determine whether as of age 18 she was 
permanently incapable of self-support due 
to all disabilities.  The claims files, 
including a copy of this remand, must be 
made available for review and the 
examiner should acknowledge such review 
in the report.  Based on examination of 
the dependent and review of the pertinent 
medical history, the examiner is asked to 
address the following:

I.  Is it at least as likely as not 
(meaning 50 percent or greater 
probability) that multiple sclerosis 
and any other disorder rendered the 
dependent permanently incapable of 
self-support at the time of her 18th 
birthday (in June 2006).  The 
examiner should state (if possible) 
what employment limitations would 
have existed at age 18 and what 
limitations are currently shown.

II.  If the examiner determines that 
the dependent is (and has been) 
capable of self-support, then the 
examiner should identify the 
evidence that establishes that she 
was/is capable of self-support.  The 
examiner should also discuss her 
industrial or employment capability.

III.  If the dependent was incapable 
of self-support as of her 18th 
birthday, then determine whether it 
is at least as likely as not that 
incapability of self-support 
continued after her 18th birthday.  

The phrase "as likely as not" means that 
the weight of the evidence both for and 
against a conclusion is so evenly divided 
that it is as sound to find in favor of 
that conclusion as it is to find against 
it.  The phrase "at least as likely as 
not" means that the weight of the 
evidence both for and against a 
conclusion is either evenly divided or 
that it favors of the conclusion.  

The examiner should provide a rationale 
for any conclusion offered.  If the 
examiner is unable to provide the 
requested opinion, please explain why.

2.  Following accomplishment of the 
above, the AOJ should submit the 
Veteran's claim for an earlier effective 
date for TDIU to the Director, 
Compensation and Pension Service, for 
extraschedular consideration for TDIU for 
any period prior to January 28, 2004, in 
accordance with 38 C.F.R. § 4.16(b) 
(2008).  Following that action, if the 
desired benefits are not granted, an 
appropriate supplemental statement of the 
case (SSOC) should be issued.  The 
dependent, the Veteran, and the 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Veteran and dependent are hereby advised that 
failure to report for a scheduled VA examination, without 
good cause, may have adverse consequences on the claims.  
38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


